DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10 September 2021 has been entered.

Previous Rejections
Applicant’s arguments, filed 10 September 2021, have been fully considered. Rejections and/or objections not reiterated from previous office 
	
Claim Status
Claims 1-14 and 21-28 are cancelled.
Claims 15-20 and 29-30 are pending and are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Barron (US 8,636,985; of record), in view of Ketelson (US 2014/0323505 A1; of record), Bredesen (US 2016/0038552 A1; of record), Kim (“Piperine enhances carbohydrate/fat metabolism in skeletal muscle during acute exercise in mice,” Nutrition & Metabolism (2017) 14:43, 1-8), and Westphal (WO 2015/160843 A1; of record).
Barron teaches a nutraceutical chewing gum composition comprising Ashwagandha and L-theanine. Barron teaches the combination provides for the reduction of stress and/or enhancement of energy and mental clarity (Title and Abstract). Barron teaches that other herbal extracts, herbs, and nutraceuticals can be added to complement the effect of the Ashwagandha and L-theanine, including bacopa (reading on “Bacopa monnieri”) as a source of “non-jittery energy,” and reading on the limitations of claims 16 and 17. 
Barron does not teach the limitations of Shilajit, phosphatidylserine, L-alpha glycerylphosphorylcholine, or piperine.
Ketelson, Bredesen, Kim, and Westphal teach the missing elements of Barron.
Ketelson teaches examples of energy supplements including: CoQ10, Ashwagandha, and Shilajit; amino acids such as L-tyrosine and L-theanine; 
Bredesen teaches supplements for cognitive improvement (Abstract). Bredesen teaches the supplement can be in the form of a chewing gum (pg 2, [0044]). Bredesen teaches the supplements include Bacopa monnieri and alpha-glycerylphosphorylcholine (alpha-GPC), as well as L-theanine (pg 2, [0042]). As such, Bredesen likewise teaches the limitations of claims 16 and 17.
Kim teaches piperine improves beneficial energy metabolism during exercise by increasing carbohydrate and fat metabolism without stimulating the innate immune response or superoxide generation, and further teaches that piperine may improve a subject’s exercise ability (pg 6, “Conclusion”).
Westphal teaches ion channel activators and methods of delivery, including delivery by chewing gum (Abstract; pg 42, first line; pg 45, five lines from the bottom). Westphal teaches that a wide-range of botanicals can be delivered by chewing gum, including shilajit (pg 73, “Foodstuff and Food Supplements”); theanine, phosphatidyl serine, and vitamins B5, B6, and B12 (pg 87, second paragraph); and piperine (pg 46, “Naturally occurring small molecule activators of TRPV1”).
Bacopa monnieri and alpha-glycerylphosphorylcholine (alpha-GPC); Kim teaches that piperine increases energy and metabolism, and Westphal teaches Shilajit, phosphatidylserine, and piperine can be formulated as a chewing gum and, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  

2) Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ketelson (cited above), Stohs (US 2006/0292134 A1), Kim (cited above), Barreca (US 2004/0037788 A1; of record), Panossian (“Adaptogens in Mental and Behavioral Disorders,” Psychiatr Clin N Am 36 (2013) 49–64; of record), and Westphal (cited above).

As discussed above, Ketelson teaches supplements for increasing mental energy, alertness, and/or focus including Shilajit, phosphatidylserines, Coenzyme Q10, B vitamins including B6 and B12 (pg 2, 0022]), as well as piperine (pg 5, [0049]). Ketelson teaches that supplements for increasing mental alertness can be delivered in a chewing gum vehicle (cited above). These teachings read on the limitation of claim 19.
Stohs teaches a chewing gum composition for enhancing cellular energy that includes coenzyme Q10 (Abstract; pg 1, [0008]; pg 6, [0092]).
Kim teaches piperine increases energy and metabolism.
Barreca teaches Siberian ginseng can be added to a chewing gum composition and the Siberian ginseng allows the user to burn calories more efficiently (Abstract; pg 3, [0024])
Panossian teaches Siberian ginseng is a useful treatment for chronic fatigue (pg 54, “Chronic fatigue”), to reduce stress (pg 57, first paragraph), and to enhance mental or cognitive function (pg 54, “Neurosis”).
Westphal teaches that a wide-range of botanicals can be delivered by chewing gum, including shilajit (pg 73, “Foodstuff and Food Supplements”); theanine, Siberian ginseng, phosphatidylserine, vitamins B5, B6, and B12 (pg 87, 
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to include Shilajit, coenzyme Q10, phosphatidylserine, Siberian ginseng, and piperine in a chewing gum composition for fatigue and enhancement of energy in the chewing gum taught by Westphal. A person of ordinary skill would have been motivated to choose Shilajit, coenzyme Q10, phosphatidylserine, Siberian ginseng, and piperine as the specific elements to include in a chewing gum composition for alleviation of fatigue and the enhancement of energy because Ketelson teaches supplements including Shilajit, coenzyme Q10, and phosphatidylserines increase energy including mental energy, alertness, and/or focus; Kim teaches that piperine increases metabolism and energy; Masterson teaches coenzyme Q10 can formulated as a chewing gum; and Panossian teaches Siberian ginseng is useful for alleviation of fatigue and the enhancement of energy, and, generally, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  

3) Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ketelson (cited above), Stohs (cited above), Kim (cited above), Barreca (cited above), Panossian (cited above), Bredesen (cited above), and Westphal (cited above).

The combination of Ketelson, Stohs, Kim, Barreca, Panossian, and Westphal does not teach glycerophosphocholine in the composition.
Bredesen teaches the missing element of the combination of Westphal, Ketelson, Kim, Masterson, and Panossian.
Bredesen, as discussed above, teaches supplements for cognitive improvement, decrease fatigue, and increase mental alertness and. Bredesen teaches the supplement can be in the form of a chewing gum. Bredesen teaches the supplements include alpha-glycerylphosphorylcholine (alpha-GPC). 
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to include alpha-GPC, also known as glycerophosphocholine, in the chewing gum taught by combination of Ketelson, Stohs, Kim, Barreca, Panossian, and Westphal. A person of ordinary skill would have been motivated to choose glycerophosphocholine as the specific element to include in a chewing gum composition for alleviation of fatigue and the enhancement of energy as set forth by the combination of Ketelson, Stohs, Kim, Barreca, Panossian, and Westphal because Bredesen teaches glycerophosphocholine is useful for cognitive improvement, decrease of fatigue, and increase to mental alertness and, generally, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  

4) Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Barron (cited above), in view of Ketelson (cited above), Bredesen (cited above), Kim (cited above), Westphal (cited above), Rowland (US 5,405,613; of record), and Harvey (US 2007/0148103 A1; of record).
The teachings of Barron, Ketelson, Bredesen, Kim, and Westphal are discussed above. It is noted that Ketelson teaches CoQ10 as an energy supplement (pg 2, [0022]) in amounts of 0.0001% to 5% (pg 4, [0047]), overlapping the claimed amount for a typical piece of chewing gum weighing 1-5 grams.
The combination of Barron, Ketelson, Bredesen, Kim, and Westphal does not teach the amount of shilajit or piperine present in the chewing gum composition.
Rowland and Harvey teaches the missing element of the combination of Barron, Ketelson, Bredesen, Kim, and Westphal.
Rowland teaches consumable compositions containing shilajit (Abstract; col 5: 1-9). Rowland teaches the amount of shilajit can be 13 mg, 40 mg, or 100 mg (col 6: 8-12); as such, Rowland teaches an amount within the claimed range given a typical piece of chewing gum. Rowland teaches the compositions may be useful to restore energy balance or intensity, or to treat conditions such as physiological stress and nervous tension (col 5: 22-39). 
Harvey teaches a chewing gum composition comprising piperine as a warming agent (Abstract; pg 2, [0013]). Harvey teaches the piperine is present in an amount of from about 0.00001 % to about 35% by weight of the composition 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include CoQ10 in the claimed amount, shilajit in an amount of 100 mg, and piperine in an amount of from 2 mg to 30 mg to the composition of the combination of Barron, Ketelson, Bredesen, Kim, and Westphal.
A person of ordinary skill would have been motivated to add CoQ10, shilajit, and piperine, each in the claimed amounts, to the composition of the combination of Barron, Ketelson, Bredesen, Kim, and Westphal since Ketelson teaches CoQ10 in the claimed amount increases energy; Rowland teaches the claimed amount of shilajit in a consumable formulation reduces stress and nervous tension, as well as increasing energy balance; and Harvey teaches a chewing gum composition comprising the claimed amount piperine as a warming agent that increases the desirability of the gum to consumers, and, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  
It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.


4) Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ketelson (cited above), Bredesen (cited above), Kim (cited above), Stohs (cited above), Panossian cited above), Barreca (cited above), Westphal (cited above), Rowland (cited above), and Harvey (cited above).
The teachings of Ketelson, Stohs, Kim, Barreca, Panossian, and Westphal with regard to the rejection of claim 18 are discussed above.
It is noted that Ketelson teaches CoQ10 as an energy supplement (pg 2, [0022]) in amounts of 0.0001% to 5% (pg 4, [0047]), overlapping the claimed amount for a typical piece of chewing gum weighing 1-5 grams.
The combination of Ketelson, Stohs, Kim, Barreca, Panossian, and Westphal does not teach the claimed amounts of shilajit or piperine present in the chewing gum composition.
Rowland and Harvey teaches the missing element of the combination of Ketelson, Stohs, Kim, Barreca, Panossian, and Westphal.
Rowland teaches consumable compositions containing shilajit (Abstract; col 5: 1-9). Rowland teaches the amount of shilajit can be 13 mg, 40 mg, or 100 mg (col 6: 8-12); as such, Rowland teaches an amount within the claimed range given a typical piece of chewing gum. Rowland teaches the compositions may be useful to restore energy balance or intensity, or to treat conditions such as physiological stress and nervous tension (col 5: 22-39). 
Harvey teaches a chewing gum composition comprising piperine as a warming agent (Abstract; pg 2, [0013]). Harvey teaches the piperine is present in an amount of from about 0.00001 % to about 35% by weight of the composition 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include CoQ10 in the claimed amount, shilajit in an amount of 100 mg, and piperine in an amount of from 2 mg to 30 mg to the composition of the combination of Ketelson, Stohs, Kim, Barreca, Panossian, and Westphal.
A person of ordinary skill would have been motivated to add CoQ10, shilajit, and piperine, each in the claimed amounts, to the composition of the combination of Ketelson, Stohs, Kim, Barreca, Panossian, and Westphal since Ketelson teaches CoQ10 in the claimed amount increases energy; Rowland teaches the claimed amount of shilajit in a consumable formulation reduces stress and nervous tension, as well as increasing energy balance; and Harvey teaches a chewing gum composition comprising the claimed amount piperine as a warming agent that increases the desirability of the gum to consumers, and, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  
It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.



Examiner’s Reply to Attorney Arguments dated 9/10/2021
1. Rejection of claims 15-17 under 35 U.S.C. 103 over Barron, Ketelson, Bredesen, Bourgeois, and Westphal.
The applicant argues that the skilled artisan would not have reasonably have been led to incorporate the teachings of Ketelson to arrive the claimed invention. The applicant argues that Ketelson is drawn to an oral rinse comprising CoQ10, ashwagandha, and shilajit, and does not relate to a chewing gum. 
The Examiner acknowledges the arguments presented, but does not consider them persuasive. While the specific invention of Ketelson is drawn to an oral rinse, Ketelson also teaches that energy supplements may be delivered in the form of a chewing gum ([0004]). As set forth in MPEP 2123(I), rejections may be made over prior art’s broad disclosure instead of preferred embodiments: "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." 
Since Ketelson teaches that energy supplements may be delivered in a chewing gum vehicle, and CoQ10, ashwagandha, and shilajit are considered energy supplements by Ketelson, it would be obvious to a person of ordinary skill to incorporate these ingredients into a chewing gum. 
The applicant argues that Ketelson teaches the incorporation of CoQ10, ashwagandha, and shilajit as an energy supplement, Applicant respectfully submits nothing in Ketelson specifically provides any guidance as to select CoQ10, Ashwagandha, and Shilajit for boosting mental clarity and concentration 
It is further noted that Ketelson defines the term “energy supplement” as follows (pg 2, [0020]):


    PNG
    media_image1.png
    112
    499
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    127
    501
    media_image2.png
    Greyscale


As such, Ketelson teaches the claimed energy supplements for “boosting mental clarity and concentration.” 
The applicant argues that it is not the case that any given ingredient can simply be added to a chewing gum formulation in the manufacture of a chewing gum piece without issue(s), and provides the non-patent prior art of Eur. J. Pharmaceutics and Biopharmaceutics, 144 (2019) 68-78) as evidence.
The Examiner acknowledges the arguments and evidence presented, but does not consider them persuasive. The Zieschang prior art is drawn to manufacture of chewing gum containing lyophilized lysozyme (pg 69, section 2.1); this prior art is not drawn to any of the active ingredients instantly claimed. It is noted that the instant specification does not describe, discuss, or allude to any difficulties in manufacturing the chewing gum, and in fact does not provide any details regarding the manufacturing process (see the Examples, pg 15-22). As such, the alleged issues in manufacturing are considered attorney argument and are unsupported by evidence. See MPEP 2145(I). 
Regarding arguments attacking the Bourgeois reference, it is noted that this reference is not cited in the present rejections and such argument is therefore moot.
The applicant argues that the Westphal prior art describes thousands of possible combinations and a skilled artisan would not rely on Westphal.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. The Westphal reference is cited since it teaches presently claimed ingredients such as B vitamins, shilajit and other herbal medicines, amino acids, phosphatidylserine, and piperine may be incorporated into a chewing gum composition with a reasonable expectation of success. While Westphal teaches different rationales for adding these ingredients that the 

The applicant alleges unexpected results over the prior art (see the Remarks dated 9/10/2021, pages 6-7). The Examiner has carefully considered the Declaration of Roger Peterson dated 9/10/2021 (the “Peterson Declaration”) and has determined the Declaration insufficient to overcome the instant rejection(s). As set forth in MPEP 716.02(e), “An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.” The applicant has failed to make this comparison; the affidavit compares the chewing gum composition described in each of claims 15 and 18 with a placebo of unknown composition (see page 1, item 6). As such, the requirement of comparison of the claimed invention with the closest prior art has not been reported.

2. Rejection of claim 18 under 35 U.S.C. 103 over Ketelson, Bredesen, Bourgeois, Masterson, and Panossian.
The applicant argues that claim 18 utilizes Westphal as the primary reference and argues that Westphal is overly broad and fails to recite the terms “energy and “fatigue.” As discussed above, the rejection of claim 18 has been redrafted and Westphal is no longer the primary reference. Westphal is cited only for teaching a chewing gum composition containing a number of the claimed ingredients, as discussed in detail above.  
3. Rejection of claims 19-20 under 35 U.S.C. 103 over Westphal, Ketelson, Bourgeois, Masterson, Panossian, and Bredesen. 
The applicant argues that the cited art fails to cure the alleged deficiencies of Barron, Ketelson, Bredesen, Bourgeois, and Westphal.
As set forth above, it is the position of the Examiner that the rejection of claim 18 in its present form is proper. Since the applicant did not set forth additional arguments regarding the correctness of the rejection of claims 19-20, the rejection of claims 19-20 is considered proper and is maintained. 

Examiner’s Reply to Declaration under 37 USC 1.132 by 
Applicant Roger Peterson dated 9/10/2021
The Office received a Declaration on 9/10/2021 citing an investigation of the compositions claimed in each of claim 15 and claim 18 of the instant application. The applicant carried out a comparison of the chewing gums of each of claims 15 and 18, compared with a “placebo treatment.”
As discussed above, a demonstration of non-obviousness of an invention requires a comparison with the closest prior art. See MPEP 716.02(e). The Declaration is considered to be insufficient to overcome the prima facie case of obviousness cited in the rejections since applicant did not report the required comparison with the closest prior art, and it is unreported what the “placebo treatment” comprises.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612